                    EXHIBIT 23




                    EXHIBIT 23

Case: 20-03050   Doc# 128   Filed: 02/24/21   Entered: 02/24/21 03:58:45   Page 1 of 2
                                             Attestation

        I.     I have provided to Stroz copies of and/or otherwise advised Stroz of any agreements
or other obligations to which I am subject with ..Former Employer" (as defined in the Indemnity
Construct), regarding the nondisclosure of proprietary and confidential information, assignment of
inventions or intellectual property, and restrictions on competition or solicitation of employees and
customers, including any related side agreements, (collectively, •'Agreements"), and subject to any
matters or information disclosed to Stroz, l have complied with my obligations under any
Agreemt!nts.

        2.      I have provided and/or disclosed (as applicable) to Stroz all non-Former Employer
computers (including but not limited to any laptops, desktops and tablets), internal or external
computer readable storage media (including but not limited to any hard drives, flash drives, zip
drives. thumb drives, floppy disks or CD-ROM disks), mobile phones, cloud storage, FTP or share
sites, or email or social media accounts or other potential sources of -Fornier Employer- data that I
have used or had access to during and after employment with Former Employer.

       3.      Subject to any matters or information disclosed to Stroz, I (a) was not solicited by
Newco or Unicom to leave Former Employer or to join Newco or Unicom; (b) have not solicited
any other person to leave Former Employer or to join Newco or Unicom; and (c) have not told any
person or party to solicit anyone to leave Fom1er Employer or to join Newco or Unicom.

       4.      Other than what l may have retained in my memory in the course and scope of my
employment with Former Employer, and subject to any matters or infonnation disclosed to Stroz, to
my best knowledge I returned to Former Employer and have not retained Former Employer
confidential or proprietary documents or infonnation or property (including but not limited to
hardware and software) after my employment w ith Fonner Employt:r.

        5.     I have not instructed anyone to use or disclose to anyone other than Fonner
Employer (including me) any Former Employer confidential or proprietary information (except to
Stroz as part of its investigation), and I am not aware of anyone doing so.

        6.     With the exception of questions to which J did not respond because I was not certain
the questions were relevant, to my best knowledge, (a) 1 have provided good faith, complete and
truthful responses in all material respects to troz's questions d (b) all of the information I have
provided to Stroz is true and correct in all   erial res


Signature of Diligenced Employee: _..___---"""------~•t•:                     1t/ I  0    h
                                                           ~vArv Oo~k\




 Case:
 Case:20-03050
       20-30242 Doc#
                Doc#128
                     44-1 Filed:
                           Filed:02/24/21
                                  04/13/20 Entered:
                                            Entered:02/24/21
                                                     04/13/2003:58:45
                                                              19:04:22 Page
                                                                        Page22ofof2
                                        2
